In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
NANCY MANGUS, as Representative *
of the ESTATE OF JERRY MANGUS,  *
                                *                    No. 12-620V
                   Petitioner,  *                    Special Master Christian J. Moran
                                *
v.                              *                    Filed: May 2, 2013
                                *
SECRETARY OF HEALTH             *                    Stipulation; influenza (flu) vaccine;
AND HUMAN SERVICES,             *                    Guillain-Barré syndrome (GBS);
                                *                    death
                   Respondent.  *
*************************

                                 UNPUBLISHED DECISION1

Gil L. Daley, II, Law Office of Gil L. Daley, II, P.C., Fort Worth, TX, for Petitioner;
Justine E. Daigneault, U.S. Department of Justice, Washington, D.C., for Respondent.

        On April 30, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed on behalf of the estate of Jerry Mangus on September 20, 2012. The petition
seeks compensation for Jerry Mangus’s injury and death, which petitioner alleges were caused
by his receipt of the trivalent influenza (“flu”) vaccine, which vaccine is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a).

        Mr. Mangus received a flu vaccination on October 6, 2010. Petitioner alleges that Mr.
Mangus suffered from Guillain-Barré Syndrome (“GBS”) as a result of receiving the flu vaccine,
and that he subsequently died as a result of his alleged vaccine-related injury. Petitioner
represents that there has been no prior award or settlement of a civil action for damages on
behalf of Mr. Mangus as a result of his alleged injury or his death.

        Respondent denies that the flu immunization caused Mr. Mangus’s alleged GBS or any
other injury, and denies that the flu immunization caused his death.



1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $190,000.00 in the form of a check payable to petitioner as
       conservator/legal representative of Jerry Mangus’s estate. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-620V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                 2